Wood App. Nos. WD-02-010 and WD-02-011, 149 Ohio App.3d 645, 2002-Ohio-5498, and 2002-Ohio-6364. Discretionary appeal allowed on Proposition of Law No. I.
Lundberg Stratton, J., concurs but would also allow Proposition of Law No. II.
Cooic, J., concurs but would allow all propositions of law.
F.E. Sweeney and Pfeifer, JJ., dissent.
Resnicic, J., not participating.
Discretionary cross-appeal allowed on Proposition of Law No. I.
Moyer, C. J., and Cook, J., concur but would allow all propositions of law.
F.E. Sweeney and Pfeifer, JJ., dissent.
Resnicic, J., not participating.